In a proceeding pursuant to article 78 of the CPLR to compel respondent to apply 424 days as jail time credit against a sentence imposed against petitioner in the County Court, Rockland County, the appeal is from a judgment of the Supreme Court, Dutchess County, dated January 30,1973, which granted the petition after a hearing. The appeal brings up for review so much of a subsequent judgment of the same court, dated March 1, 1973, as, upon reargument, adhered to the original determination. *834Appeal from judgment dated January 30, 1973 dismissed as academic, without costs. That judgment was superseded by the judgment made on reargument. Judgment dated March 1, 1973 reversed, on the law, and proceeding dismissed, without costs. In our opinion, there is no authority in law which would entitle petitioner to receive 424 days as jail time credit for time spent in the Rockland State Hospital on a voluntary commitment unrelated to the charge that culminated in the sentence by the County Court (see Penal Law, § 70.30, subd. 3). Accordingly, the petition was improperly granted. Latham, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.